DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a zinc battery comprising a cathode comprising air, an anode comprising zinc and an electrolyte comprising an additive comprising –(CH3)3-(N)-(methyl benzene)+ [An]- where An was not defined in the reply filed on 12-15-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-15-2021.          Claims 7-9 are withdrawn because R1 cannot be a methyl benzene.          Claim 8 is additionally withdrawn because N/P is not N but instead claims P.          
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cathode comprising carbon or air, does not reasonably provide enablement for any cathode material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification and Examples.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte additive being present in an amount of 0.01-25 wt% of the electrolyte, does not reasonably provide enablement for any amount of the electrolyte additive present in the electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification and Examples.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP 2003-151569, translation) in view of Ikeda et al. (JP 50091728, abstract) and Yanagisawa et al. (JP 2010-176930, translation).           Kano et al. teaches a battery comprising Zn anodes comprising an electrolyte solution containing a quaternary ammonium salt, or a quaternary phosphonium salt preferably having one C3-C20 linear alkyl group and remaining C1-C2 alkyl groups .

    PNG
    media_image1.png
    120
    108
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    126
    467
    media_image2.png
    Greyscale
.
          Kano et al. teaches the claimed invention as explained above teaching a quaternary ammonium chloride comprising 4-methyl groups or having 3-methyl groups and 1-linear alkyl group comprising C1-C24 but does not specifically teach an additive comprising a cation comprising a benzene group having the structure:  

    PNG
    media_image3.png
    116
    109
    media_image3.png
    Greyscale
.          Ikeda et al. teaches that adding an additive comprising a benzyl group-containing quaternary ammonium salt to an electrolyte in an alkaline battery improves the charging and discharging characteristics of batteries and extends their service life.  Ikeda et al. teaches a Ni-Zn alkaline battery comprising an electrolyte comprising 3.0% dodecyidimethylbenzyl ammonium chloride.  The service life of the battery was a factor of greater than 2 than that of a battery without the additive.  


    PNG
    media_image4.png
    296
    1075
    media_image4.png
    Greyscale

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an additive containing a benzyl group-containing a quaternary ammonium salt because Ikeda et al. teaches that adding an additive comprising a benzyl group-containing quaternary ammonium salt to an electrolyte in an alkaline battery improves the charging and discharging characteristics of batteries and extends their service life and the service life of the battery was a factor of greater than 2 than that of a battery without the additive without the benzyl group.  
          Kano et al. in view of Ikeda et al. teaches the claimed invention expect does not teach an additive comprising a cation comprising 3-methyl groups and 1-methyl benzene group having the structure:  

    PNG
    media_image3.png
    116
    109
    media_image3.png
    Greyscale
.           Yanagisawa et al. teaches an electrolyte, the electrolyte composition and a battery using them.  Yanagisawa et al. teaches using this electrolyte composition for a battery.  Yanagisawa et al. teaches on page 12, Example 1, an electrolyte comprising PC/DME, compound (1). Yanagisawa et al. teaches on page 10 of the patent, an electrolyte comprising compound (19); compound (43), etc. having a cation having  
    PNG
    media_image5.png
    118
    259
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    102
    250
    media_image6.png
    Greyscale
.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cation comprising  
    PNG
    media_image7.png
    134
    185
    media_image7.png
    Greyscale
because Yanagisawa et al. teaches that this is known and Ikeda et al. teaches that adding an additive comprising a benzyl group-containing quaternary ammonium salt to an electrolyte in an alkaline battery improves the charging and discharging characteristics of batteries and extends their service life and the service life of the battery was a factor of greater than 2 than that of a battery without the additive without the benzyl group.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727